DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Election filed April 08, 2022.  Claims 1-20 are pending, in which claims 17-20 are non-elected without traverse. 

Election/Restrictions
**	Claims 17-20 of Group II are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in Paper date April 08, 2022.

** 	Applicant elected Species 1, including FIG. 2, where Claims 1, 2, 4-12 and 14-16 read on Species 1, with traverse, in the election dated April 08, 2022.  Claims 3 and 13 of Specie 2 are non-elected by Applicant.  However, in view of the prior arts relied and cited in this office action, the Species election requirement dated March 23, 2022 of Species 1 and Species 2 is hereby withdrawn. 
	Accordingly, all claims 1-16 of Group I including both Species 1 and Species 2 are rejoined, considered, and examined for patentability.  In view of the withdrawal of the restriction requirement as above, applicant(s) are advised that if claims be presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,4-9,12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (2020/0312849).
Re-claim 1, Cheng ‘849 teaches (at Figs 15,16; para 68-76; Figs 1-15; para 36-75) an integrated circuit device comprising: a first active region (10/11 in Fig 16 at left side, para 44; Fig 2) and a second active region (10/11 in Figs 15,16 at right side, para 44; Fig 2) on a substrate 10, the first active region comprising a first vertical field effect transistor (VFET) (Figs 15-16, para 40,36-40,72-76 for first VFET at left side; e.g. nVFET) and the second active region comprising a second VFET (Figs 15-16, para 40,36-40,72-76 for second VFET at right side, e.g. p-VFET); and a diffusion break (as shown in Figs 15-16) between the first active region and the second active region, wherein the diffusion break comprises: a first isolation layer (left 44 in Figs 15-16; para 50-51) and a second isolation layer (right 44 in Fig 14; para 50-51) in the substrate 10; and a diffusion break channel region (90 in Figs 15-16; para 65-69) protruding from a portion of the substrate 10, wherein the portion of the substrate is between the first isolation layer (left 44) and the second isolation layer (right 44, Figs 15-16).  Re-claim 4, wherein the first VFET comprises two first VFETs (two first VFETs on the left side of  Figs 15-16, para 72-76; 36-40) that comprise respective first and second channel regions 12 (Figs 15-16, para 75,70-76) protruding from the substrate 10, and the first and second channel regions 12 are spaced apart from each other by a first distance, and the first channel region 12 and the diffusion break channel region 90 are spaced apart from each other by a second distance that is equal to the first distance (as shown in Figs 15-16,1-5; para 45-47, wherein the fins 12 are spaced apart by the same width).  Re-claim 5, wherein upper surfaces of the first and second channel regions 12 (Fig 15) are coplanar with an upper surface of the diffusion break channel region 90 (as shown in Fig 15).  Re-claim 6, wherein the first isolation layer (left 44 in Figs 15-16) contacts at least a portion of a sidewall of the first active region 11/10 (as shown in Fig 15-16).  Re-claim 7, wherein the first VFET (Figs 15-16, para 40,36-40,72-76 for first VFET at left side; e.g. nVFET) comprises a first channel region 12 protruding from the substrate 10, and the first isolation layer (left 44 in Figs 15-16) comprises an upper surface having a width that is not greater than a distance between the first channel region 12 and the diffusion break channel region 90 (as shown in Figs 15-16).  Re-claim 8, wherein the first VFET (Figs 15-16, para 40,36-40,72-76 for first VFET at left side; e.g. nVFET) comprises a first channel region 12 protruding from the substrate 10, and the first isolation layer (left 44 in Figs 15-16) contacts at least a portion of a sidewall of the first active region 11/10, and the first channel region 12 and the diffusion break channel region 90 (Figs 15-16) define a first gap therebetween, and a first center of the first gap is offset toward the first channel region 12 (as shown in Figs 15-16) from a second center of an upper surface of the first isolation layer 44 (as shown in Figs 15-16).  Re-claim 9, wherein the first VFET (Figs 15-16, para 40,36-40,72-76 for first VFET at left side; e.g. nVFET) comprises a first channel region 12 protruding from the substrate 10, and the first channel region 12 and the diffusion break channel region 90 have an equal width (Figs 15-16; Figs 1,10-11 for same width of fins 12).  Re-claim 12, Cheng teaches (at Figs 15,16; para 68-76; Figs 1-15; para 36-75) an integrated circuit device comprising: a first active region (10/11 in Fig 16 at left side, para 44; Fig 2) and a second active region (10/11 in Figs 15,16 at right side, para 44; Fig 2) that are on a substrate 10 and are spaced apart from each other in a first direction, the first active region comprising a first vertical field effect transistor (VFET) (Figs 15-16, para 40,36-40,72-76 for first VFET at left side; e.g. nVFET)  and the second active region comprising a second VFET (Figs 15-16, para 40,36-40,72-76 for second VFET at right side, e.g. p-VFET); and a first isolation layer (left 44 in Figs 15-16; para 50-51) in the substrate 10; a dummy channel region 90 (Figs 5,15-16; Figs 1-5, para 42-52) on the substrate 10; and a second isolation layer (right 44 in Fig 14; para 50-51) in the substrate 10, wherein the first isolation layer(left 44), the dummy channel region 90, and the second isolation layer (right 44, Figs 15-16) are sequentially arranged in the first direction in a plan view (Figs 15-16; 1-5; para 42-52 for plan view with the fins 12 and the isolation layers 44 extending into a normal direction).  Re-claim 14, wherein the first VFET comprises two first VFETs (two first VFETs on the left side of  Figs 15-16, para 72-76; 36-40) that comprise respective first and second channel regions 12 (Figs 15-16, para 75,70-76) protruding from the substrate 10, and the first and second channel regions 12 are spaced apart from each other by a first distance, and the first channel region 12 and the dummy channel region 90 are spaced apart from each other by a second distance that is equal to the first distance (as shown in Figs 15-16,1-5; para 45-47, wherein the fins 12 are spaced apart by the same width).  Re-claim 15, wherein the first VFET (Figs 15-16, para 40,36-40,72-76 for first VFET at left side; e.g. nVFET) comprises a first channel region 12 protruding from the substrate 10, and the first isolation layer (left 44 in Figs 15-16) contacts at least a portion of a sidewall of the first active region 11/10, and the first isolation layer 44 comprises an upper surface having a width that is not greater than a distance between the first channel region 12 and the dummy channel region 90 (as shown in Figs 15-16).  Re-claim 16, wherein the first isolation layer (left 44 in Figs 15-16) contacts at least a portion of a sidewall of the first active region 11/10, and the second isolation layer (right 44 in Figs 15-16)contacts at least a portion of a sidewall of the second active region 11/10.


Claims 1,4-12,14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Silva (10,176,997). 
Re-claim 1,  De Silva teaches (at Figs 13,1-12; col 4,line 17 to col 10, line 53) an integrated circuit device comprising: a first active region (e.g. left portion 101 in Fig 13) and a second active region (e.g. right portion 102 in Fig13) on a substrate 10, the first active region comprising a first vertical field effect transistor (VFET) (Fig 13; col 4, lines 17-25, line 54 to col 5; col 1)  and the second active region comprising a second VFET (Fig 13; col 4, lines 17-25, line 54 to col 5; col 1); and a diffusion break (Fig 13) between the first active region and the second active region, wherein the diffusion break comprises: a first isolation layer (e.g. left or right isolation layer 18 in Fig 13) and a second isolation layer (e.g. middle isolation layer 18 in Fig 13) in the substrate 10; and a diffusion break channel region (14 between the right isolation layer 18 and the middle isolation layer 18 in Fig 13, or two middle channel regions 14) protruding from a portion of the substrate 10, wherein the portion 14 of the substrate 10 is between the first isolation layer 18 and the second isolation layer 18 (as shown in Fig 13).  Re-claim 4, wherein the first VFET comprises two first VFETs (Fig 13) that comprise respective first and second channel regions (Fig 13 for two left channel regions 14 for two first VFETs) protruding from the substrate 10, and the first and second channel regions are spaced apart from each other by a first distance (Fig 13), and the first channel region 14 and the diffusion break channel region (break channel region 14 located between the right isolation layer 18 and the middle isolation layer 18 in Fig 13) are spaced apart from each other by a second distance that is equal to the first distance (as shown in Fig 13; Figs 1-2, col 4, line 59 to col 5, line 16; col 6, lines 1-13).  Re-claim 5, wherein upper surfaces of the first and second channel regions 14 (Fig 13 for two left channel regions 14) are coplanar with an upper surface of the diffusion break channel region (break channel region 14 located between the right isolation layer 18 and the middle isolation layer 18 in Fig 13).  Re-claim 6, wherein the first isolation layer (e.g. right isolation layer 18 in Fig 13) contacts at least a portion of a sidewall of the first active region 10 (Fig 13).  
Re-claim 7, wherein the first VFET comprises a first channel region (left channel region 14 in Fig 13) protruding from the substrate 10, and the first isolation layer 18 comprises an upper surface having a width that is not greater than a distance between the first channel region (left 14) and the diffusion break channel region (break channel region 14 located between the right isolation layer 18 and the middle isolation layer 18 in Fig 13).  Re-claim 8, wherein the first VFET comprises a first channel region (left channel region 14 in Fig 13) protruding from the substrate 10, and the first isolation layer (e.g. right isolation layer 18 in Fig 13) contacts at least a portion of a sidewall of the first active region 10, and the first channel region (left channel region 14, Fig 13) and the diffusion break channel region (break channel region 14 located between the right isolation layer 18 and the middle isolation layer 18 in Fig 13) define a first gap therebetween, and a first center of the first gap is offset toward the first channel region (left channel region 14, Fig 13) from a second center of an upper surface of the first isolation layer (e.g. right isolation layer 18 in Fig 13).  Re-claim 9, wherein the first VFET comprises a first channel region (left channel region 14 in Fig 13)  protruding from the substrate 10, and the first channel region (left channel region 14 in Fig 13) and the diffusion break channel region (break channel region 14 located between the right isolation layer 18 and the middle isolation layer 18 in Fig 13) have an equal width.  Re-claim 10, wherein the diffusion break channel region comprises a first diffusion break channel region (break channel region 14 located between the left isolation layer 18 and the right isolation layer 18 in Fig 13) and a second diffusion break channel region (break channel region 14 located between the middle isolation layer 18 and the right isolation layer 18 in Fig 13) that protrude from the substrate 10, and the first and second diffusion break channel regions 14 are between the first isolation layer 18 and the second isolation layer 18 in a plan view (Figs 13,1-2 when plan view with the channel regions 14 and the isolation layers 18 extending into a direction normal to the cross sectional view).  Re-claim 11, further comprising a third isolation layer (middle isolation layer 18 in Fig 13) that is between the first and second diffusion break channel regions 14 in the plan view (Figs 13,1-2 when plan view with the channel regions 14 and the isolation layers 18 extending into a direction normal to the cross sectional view).  Re-claim 12,  De Silva teaches (at Figs 13,1-12; col 4,line 17 to col 10, line 53) an integrated circuit device comprising: a first active region (e.g. portion 101 in Fig 13) and a second active region (e.g. right portion 102 in Fig13) that are on a substrate 10 and are spaced apart from each other in a first direction, the first active region comprising a first vertical field effect transistor (VFET) (Fig 13; col 4, lines 17-25, line 54 to col 5; col 1) and the second active region comprising a second VFET (Fig 13; col 4, lines 17-25, line 54 to col 5; col 1); and a first isolation layer (e.g. right or left isolation layer 18 in Fig 13) in the substrate; a dummy channel region (break dummy channel region 14 between the right isolation layer 18 and the middle isolation layer 18 in Fig 13, or two middle channel regions 14) on the substrate 10; and a second isolation layer (e.g. middle isolation layer 18 in Fig 13) in the substrate, wherein the first isolation layer, the dummy channel region, and the second isolation layer are sequentially arranged in the first direction in a plan view (Figs 13,1-2 when plan view with the channel regions 14 and the isolation layers 18 extending into a direction normal to the cross sectional view).  Re-claim 14, wherein the first VFET comprises two first VFETs (Fig 13)  that comprise respective first and second channel regions (Fig 13 for two left channel regions 14 for two first VFETs) protruding from the substrate, and the first and second channel regions are spaced apart from each other by a first distance, and the first channel region and the dummy channel region (break dummy channel region 14 located between the right isolation layer 18 and the middle isolation layer 18 in Fig 13) are spaced apart from each other by a second distance that is equal to the first distance (as shown in Fig 13; Figs 1-2, col 4, line 59 to col 5, line 16; col 6, lines 1-13).  Re-claim 15, wherein the first VFET comprises a first channel region (left channel region 14 in Fig 13) protruding from the substrate 10, and the first isolation layer 18 contacts at least a portion of a sidewall of the first active region 10 , and the first isolation layer 18 comprises an upper surface having a width that is not greater than a distance between the first channel region 14 and the dummy channel region (break dummy channel region 14 located between the right isolation layer 18 and the middle isolation layer 18 in Fig 13).  Re-claim 16, wherein the first isolation layer (e.g. left or right isolation layer 18 in Fig 13) contacts at least a portion of a sidewall of the first active region 10, and the second isolation layer (e.g. middle isolation layer 18 in Fig 13) contacts at least a portion of a sidewall of the second active region 10 (shown in Fig 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
 
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cheng (2020/0312849) taken with Hayano (2012/0037953).
Cheng ‘849 teaches the integrated circuit device, as applied to claims 1,4-9.,12-16 above and fully repeated herein; Re-claim 2, Cheng ‘849 teaches wherein the first VFET comprises a first channel region 12 protruding from the substrate 10 and a first top source/drain region 92 (Figs 15-16; para 69-73) on the first channel region 12, and wherein the integrated circuit device further comprises the diffusion break channel region 90 (Figs 15-16).
Re-claim 2: As described above, Cheng ‘849 already teaches the diffusion break channel region, but lacks having an insulating layer on the diffusion break channel region, the insulating layer contacting an entirety of an upper surface of the diffusion break channel region. 	However, Hayano ‘953 teaches (at Figs 1,3, paragraphs 60-76; and Figs 10B,11D,13; para 13-18,27-28) wherein the first VFET comprises a first channel region (101a in Figs 1, 221a/221b in Fig 3; 901a in Fig 10B) protruding from the substrate and a first top source/drain region (112 in Fig 1, para 61-62; 912 in Fig 11D, para 20) on the first channel region 901a, and wherein the integrated circuit device further comprises an insulating layer (e.g. 104 in Fig 1; 904 in Figs 11D,10B, para 13,18; Fig 3) on the diffusion break channel region (101b in Fig 1; 901b in Fig 11D/10B, para 13), and the insulating layer contacts an entirety of an upper surface of the diffusion break channel region (as shown in Figs 1,3,11D/10B).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the integrated circuit device of Cheng ‘849 by having the insulating layer on the diffusion break channel region, the insulating layer contacting an entirety of an upper surface of the diffusion break channel region, as taught by Hayano ‘953.  This is at least because of the desirability to form a semiconductor device with the insulating layer to protect the upper surface of the diffusion break channel region from being short-circuit

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over De Silva (10,176,997) taken with Hayano (2012/0037953).
De Silva teaches the integrated circuit device, as applied to claims 1,4-7,9-12,14-16 above and fully repeated herein; Re-claim 2, De Silva teaches wherein the first VFET comprises a first channel region 14 protruding from the substrate 10 and a first top source/drain region 62 (Fig  13; col 10, lines 18-30) on the first channel region 14, and wherein the integrated circuit device further comprises the diffusion break channel region (break channel region 14 located between the right isolation layer 18 and the middle isolation layer 18 in Fig 13).
Re-claim 2: As described above, De Silva already teaches the diffusion break channel region, but lacks having an insulating layer on the diffusion break channel region, the insulating layer contacting an entirety of an upper surface of the diffusion break channel region. 	However, Hayano ‘953 teaches (at Figs 1,3, paragraphs 60-76; and Figs 10B,11D,13; para 13-18,27-28) wherein the first VFET comprises a first channel region (101a in Figs 1, 221a/221b in Fig 3; 901a in Fig 10B) protruding from the substrate and a first top source/drain region (112 in Fig 1, para 61-62; 912 in Fig 11D, para 20) on the first channel region 901a, and wherein the integrated circuit device further comprises an insulating layer (e.g. 104 in Fig 1; 904 in Figs 11D,10B, para 13,18; Fig 3) on the diffusion break channel region (101b in Fig 1; 901b in Fig 11D/10B, para 13), and the insulating layer contacts an entirety of an upper surface of the diffusion break channel region (as shown in Figs 1,3,11D/10B).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the integrated circuit device of De Silva by having the insulating layer on the diffusion break channel region, the insulating layer contacting an entirety of an upper surface of the diffusion break channel region, as taught by Hayano ‘953.  This is at least because of the desirability to form a semiconductor device with the insulating layer to protect the upper surface of the diffusion break channel region from being short-circuit

Claims 3,13 are rejected under 35 U.S.C. 103(a) as being unpatentable over De Silva (10,176,997) taken with Xie (2019/0051659) and Cheng (2018/0122800).
De Silva teaches the integrated circuit device, as applied to claims 1,4-7,9-12,14-16 above and fully repeated herein; and Re-claim 3, De Silva teaches wherein the first VFET comprises a first channel region 14 protruding from the substrate 10 and a first top source/drain region 62 (Fig  13; col 10, lines 18-30) that is on the first channel region 14 and has a first width (Fig 13), and the diffusion break further comprises a diffusion break top source/drain region (another source/drain region 62 in Fig13; col 10, lines 18-30) that is on the diffusion break channel region (diffusion break channel region 14 located between the right isolation layer 18 and the middle isolation layer 18 in Fig 13) and has a second width, 

Re-claims 3,13: As described above, De Silva already teaches the top source/drain region having the first width and the diffusion break to source/drain region having the second width, but lacks mentioning the second width at most 0.8 times of the first width.
However, Xie ‘659 teaches (at Figs 9) wherein the first VFET comprises a first channel region protruding from the substrate and a first top source/drain region (164a in Fig 9; para 33) that is on the first channel region 112a/112 and has a first width (as shown in Fig 9; Figs 7-8, para 32), and the diffusion break further comprises a diffusion break top source/drain region (164b in Fig 9) that is on the diffusion break channel region 12b/112 and has a second width, and wherein the second width is smaller than the first width (as shown in Fig 9 of less than about 0.75 times of the first width).  Cheng ‘800 teaches (at Figs 11-12; paragraphs 113-121) wherein the first VFET comprises a first channel region 131 protruding from the substrate 110/120 and a first top source/drain region (290 in Fig 12) that is on the first channel region 131 and has a first width (Fig 12; paragraph 119 for the top source/drain region 290 having the first width of about 30nn to 40 nm), and the diffusion break further comprises a diffusion break top source/drain region (260 in Fig 12, para 114 for diffusion break top source/drain region 260 having the second width of about 20 nm to 30 nm) that is on the diffusion break channel region 131 and has a second width, and the second width of 20-30 nm is at most 0.8 times the first width of 30-40 nm. 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the first VFET having the top source/drain region having the first width and the diffusion break top source/drain region having a second width of De Silva by employing the second width about at most 0.75 times of the first width, as taught by Cheng ‘800 and Xie ‘659, because of the desirability to control different distances between the plurality of FETs, wherein varying the sizes of the source/drain regions in order to provide the integrated circuit device having different FET structures.  The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the first VFET by selecting the portion of the prior art's range of first and second widths, where the second width is about at most 0.75 times of the first width, as taught by Cheng ‘800 and Xie ‘659, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822